Case 1:20-cv-00550-ARR-SMG Document 29-6 Filed 06/13/20 Page 1 of 5 PageID #: 1366




                                        SG BLOCKS, INC.
                               RESTRICTED SHARE UNIT AGREEMENT

  Summary of Restricted Share Unit Grant

          SG Blocks, Inc. (the “Company”) grants to the Grantee named below, in accordance with the terms
  of SG Blocks, Inc. Stock Incentive Plan, as amended (the “Plan”), and this Restricted Share Unit Agreement
  (the “Agreement”), the following number of Restricted Share Units, on the Date of Grant set forth below:

           Name of Grantee:                         Mahesh S. Shetty

           Number of Restricted Share Units:        67,353

           Date of Grant:                           March 22, 2019

           Vesting Date:                            December 31, 2019

  Terms of Agreement

           1.       Grant of Restricted Share Units. Subject to and upon the terms, conditions, and
  restrictions set forth in this Agreement and in the Plan, the Company hereby grants to the Grantee as of the
  Date of Grant, the total number of share units (the “Restricted Share Units”) set forth above. Each
  Restricted Share Unit shall represent the right to receive one share of the Company’s common stock, par
  value $0.01 per share (“Share”), and shall at all times be equal in value to one Share. The Restricted Share
  Units shall be credited in a book entry account established for the Grantee until payment in accordance with
  Section 3 hereof.

           2.      Vesting. The Restricted Share Units shall vest in full on the Vesting Date, provided that
  the Grantee shall have remained in the continuous employment or other service of the Company or a
  Subsidiary (“Continuous Service”) through the Vesting Date. The Restricted Share Units shall vest in full
  if, prior to the Vesting Date and during the Grantee’s Continuous Service, he or she dies or becomes
  “disabled” within the meaning of Section 409A of the Internal Revenue Code (the “Code”) or his or her
  employment or service is terminated by the Company without Cause (as defined in the Plan). The Restricted
  Share Units shall be forfeited automatically without further action or notice if, prior to the Vesting Date,
  the Grantee ceases to be employed by the Company or a Subsidiary, except as otherwise provided in the
  immediately preceding sentence. Notwithstanding the foregoing, the Board or Compensation Committee
  (the “Committee”) may accelerate the vesting of Restricted Share Units at any time.

          3.      Payment. The Company shall deliver to the Grantee (or the Grantee’s estate in the event
  of death) the Shares underlying the vested Restricted Share Units in January 2020. The Company’s
  obligations with respect to the vested Restricted Share Units shall be satisfied in full upon the delivery of
  the Shares underlying the Restricted Share Units.

           4.      Transferability. The Restricted Share Units may not be transferred, assigned, pledged or
  hypothecated in any manner, or be subject to execution, attachment or similar process, by operation of law
  or otherwise, unless otherwise provided under the Plan. Any purported transfer or encumbrance in violation
  of the provisions of this Section 4 shall be void, and the other party to any such purported transaction shall
  not obtain any rights to or interest in such Restricted Share Units.




  4835-0663-0293
Case 1:20-cv-00550-ARR-SMG Document 29-6 Filed 06/13/20 Page 2 of 5 PageID #: 1367



           5.      Dividend, Voting and Other Rights. The Grantee shall not possess any incidents of
  ownership (including, without limitation, dividend and voting rights) in the Shares underlying the Restricted
  Share Units until such Shares have been delivered to the Grantee in accordance with Section 3 hereof. The
  obligations of the Company under this Agreement will be merely that of an unfunded and unsecured
  promise of the Company to deliver Shares in the future, and the rights of the Grantee will be no greater than
  that of an unsecured general creditor. No assets of the Company will be held or set aside as security for the
  obligations of the Company under this Agreement.

           6.      Payment of Dividend Equivalents. From and after the Date of Grant and until the earlier
  of (a) the time when the Restricted Share Units are paid in accordance with Section 3 hereof or (b) the time
  when the Grantee’s right to payment of the Restricted Share Units is forfeited in accordance with Section
  2 hereof, on the date that the Company pays a cash dividend (if any) to holders of Shares generally, the
  Grantee shall be entitled to a cash amount equal to the product of (i) the dollar amount of the cash dividend
  paid per Share on such date and (ii) the total number of unpaid Restricted Share Units credited to the Grantee
  as of such date (the “Dividend Equivalent”). The Dividend Equivalent shall be paid to the Grantee at the
  same time that the related dividend is paid to the holders of Shares. Dividend Equivalents will be subject
  to any required withholding for federal, state, local, foreign or other taxes.

          7.        No Retention Rights. Nothing contained in this Agreement shall confer upon the Grantee
  any right with respect to continuance of employment or other service with the Company or any Subsidiary,
  nor limit or affect in any manner the right of the Company and its Subsidiaries to terminate the employment
  or adjust the compensation of the Grantee.

         8.       Relation to Other Benefits. Any economic or other benefit to the Grantee under this
  Agreement or the Plan shall not be taken into account in determining any benefits to which the Grantee
  may be entitled under any profit-sharing, retirement or other benefit or compensation plan maintained by
  the Company or a Subsidiary.

          9.       Taxes and Withholding. To the extent the Company or any Subsidiary is required to
  withhold any federal, state, local, foreign or other taxes in connection with the delivery of Shares under this
  Agreement, then the Company or Subsidiary (as applicable) shall retain a number of Shares otherwise
  deliverable hereunder with a value equal to the applicable tax withholding (based on the Fair Market Value
  of the Shares on the date of delivery); provided that in no event shall the value of the Shares retained exceed
  the amount of taxes required to be withheld based on the maximum statutory tax rates in the Grantee’s
  applicable taxing jurisdictions. If the Company or any Subsidiary is required to withhold any federal, state,
  local or other taxes at any time other than upon delivery of the Shares under this Agreement, then the
  Company or Subsidiary (as applicable) shall have the right in its sole discretion to (a) require the Grantee
  to pay or provide for payment of the required tax withholding, or (b) deduct the required tax withholding
  from any amount of salary, bonus, incentive compensation or other amounts otherwise payable in cash to
  the Grantee (other than deferred compensation subject to Section 409A of the Code).

          10.     Adjustments. The number and kind of Shares deliverable pursuant to the Restricted Share
  Units are subject to adjustment as provided in Section 15 of the Plan.

          11.      Compliance with Law. The Company shall make reasonable efforts to comply with all
  applicable federal and state securities laws and listing requirements with respect to the Restricted Share
  Units; provided, however, notwithstanding any other provision of this Agreement, and only to the extent
  permitted under Section 409A of the Code, the Company shall not be obligated to deliver any Shares
  pursuant to this Agreement if the delivery thereof would result in a violation of any such law or listing
  requirement.



  4835-0663-0293                                        2
Case 1:20-cv-00550-ARR-SMG Document 29-6 Filed 06/13/20 Page 3 of 5 PageID #: 1368



          12.       Amendments. Subject to the terms of the Plan, the Committee may modify this
  Agreement upon written notice to the Grantee. Any amendment to the Plan shall be deemed to be an
  amendment to this Agreement to the extent that the amendment is applicable hereto. Notwithstanding the
  foregoing, no amendment of the Plan or this Agreement shall adversely affect in any material way the rights
  of the Grantee under this Agreement without the Grantee’s consent unless the Committee determines, in
  good faith, that such amendment is required for the Agreement to either be exempt from the application of,
  or comply with, the requirements of Section 409A of the Code, or as otherwise may be provided in the Plan.

          13.      Severability. In the event that one or more of the provisions of this Agreement shall be
  invalidated for any reason by a court of competent jurisdiction, any provision so invalidated shall be deemed
  to be separable from the other provisions hereof, and the remaining provisions hereof shall continue to be
  valid and fully enforceable.

          14.      Relation to Plan. This Agreement is subject to the terms and conditions of the Plan. This
  Agreement and the Plan contain the entire agreement and understanding of the parties with respect to the
  subject matter contained in this Agreement, and supersede all prior written or oral communications,
  representations and negotiations in respect thereto. In the event of any inconsistency between the provisions
  of this Agreement and the Plan, the Plan shall govern. Capitalized terms used herein without definition
  shall have the meanings assigned to them in the Plan. The Committee acting pursuant to the Plan, as
  constituted from time to time, shall, except as expressly provided otherwise herein, have the right to
  determine any questions which arise in connection with the grant of the Restricted Share Units.

           15.      Successors and Assigns. Without limiting Section 4, the provisions of this Agreement
  shall inure to the benefit of, and be binding upon, the successors, administrators, heirs, legal representatives
  and assigns of the Grantee, and the successors and assigns of the Company.

           16.    Governing Law. The interpretation, performance, and enforcement of this Agreement
  shall be governed by the laws of the State of Delaware, without giving effect to the principles of conflict of
  laws thereof.

          17.       Use of Grantee’s Information. Information about the Grantee and the Grantee’s
  participation in the Plan may be collected, recorded and held, used and disclosed for any purpose related to
  the administration of the Plan. The Grantee understands that such processing of this information may need
  to be carried out by the Company and its Subsidiaries and by third party administrators whether such
  persons are located within the Grantee’s country or elsewhere, including the United States of America. The
  Grantee consents to the processing of information relating to the Grantee and the Grantee’s participation in
  the Plan in any one or more of the ways referred to above.

          18.      Electronic Delivery. The Grantee hereby consents and agrees to electronic delivery of
  any documents that the Company may elect to deliver (including, but not limited to, prospectuses,
  prospectus supplements, grant or award notifications and agreements, account statements, annual and
  quarterly reports, and all other forms of communications) in connection with this and any other award made
  or offered under the Plan. The Grantee understands that, unless earlier revoked by the Grantee by giving
  written notice to the Secretary of the Company, this consent shall be effective for the duration of the
  Agreement. The Grantee also understands that he or she shall have the right at any time to request that the
  Company deliver written copies of any and all materials referred to above at no charge. The Grantee hereby
  consents to any and all procedures the Company has established or may establish for an electronic signature
  system for delivery and acceptance of any such documents that the Company may elect to deliver, and
  agrees that his or her electronic signature is the same as, and shall have the same force and effect as, his or
  her manual signature. The Grantee consents and agrees that any such procedures and delivery may be
  effected by a third party engaged by the Company to provide administrative services related to the Plan.


  4835-0663-0293                                         3
Case 1:20-cv-00550-ARR-SMG Document 29-6 Filed 06/13/20 Page 4 of 5 PageID #: 1369




  4835-0663-0293                        4
Case 1:20-cv-00550-ARR-SMG Document 29-6 Filed 06/13/20 Page 5 of 5 PageID #: 1370



           IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its behalf
  by its duly authorized officer and the Grantee has also executed this Agreement, as of the Date of Grant.

                                                   SG BLOCKS, INC.


                                                   By:______________________________________
                                                       Paul M. Galvin
                                                       Chief Executive Officer and Chairman of the Board


  By signing below, you acknowledge that a copy of the Plan and Prospectus, and the Company’s most recent
  Annual Report and Proxy Statement (the “Prospectus Information”) either have been received by you or
  are available for viewing at www.sgblocks.com and you consent to receiving this Prospectus Information
  electronically, or, in the alternative, agree to contact Mahesh Shetty at (646) 240-4235 to request a paper
  copy of the Prospectus Information at no charge. You also represent that you are familiar with the terms
  and provisions of the Prospectus Information and hereby accept the award on the terms and conditions set
  forth herein and in the Plan. The terms and conditions of the Plan and this Agreement constitute a legal
  contract that will bind both you and the Company as soon as you accept the award.

                                                   GRANTEE




                                                   Mahesh S. Shetty
                                                   Date: August 16, 2019




  4835-0663-0293
